Exhibit 10.48

 

RESPIRONICS, INC.

 

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------

RESPIRONICS, INC.

 

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I—PURPOSE; EFFECTIVE DATE

 

1.1. Purpose. The purpose of this Respironics, Inc. 2005 Supplemental Executive
Retirement Plan (hereinafter, the “Plan”) is to permit a select group of
management and highly compensated employees of RESPIRONICS, INC. (“Respironics”)
and its subsidiaries to defer the receipt of Compensation which would otherwise
become payable to them. It is intended that this Plan, by providing this
deferral opportunity, will assist the Company in retaining and attracting
individuals of exceptional ability by providing them with these benefits.

 

1.2. Effective Date. The Plan shall be effective as of January 1, 2005.

 

ARTICLE II—DEFINITIONS

 

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1. Account(s). “Account(s)” means the account or accounts maintained on the
books of the Company used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.
The Accounts available for each Participant shall be identified as:

 

  (a) Retirement Account; and

 

  (b) In-Service Account.

 

2.2. Beneficiary. “Beneficiary” means the person(s) designated by the
Participant, entitled under Article VI to receive any Plan benefits payable
after the Participant’s death.

 

2.3. Beneficial Ownership. “Beneficial Ownership” shall be determined as
provided in Rule 13d-3 under the Exchange Act.

 

2.4. Board. “Board” means the Board of Directors of the Company.

 

2.5. Change in Control. A “Change in Control” shall occur upon:

 

  (a) The Company’s acquisition of actual knowledge that any Person (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Company, a Subsidiary or any employee benefit plan(s) sponsored by the Company
has acquired the Beneficial Ownership, directly or indirectly, of securities of
the Company entitling such Person to 20% or more of the Voting Power of the
Company;

 

  (b) The occurrence of the date provided for in action by the Board or the
Committee, if any, to require election of the Committee as provided in
Section 7.5 of this Plan, following the making of a Tender Offer to acquire
securities of the Company entitling the holders thereof to 20% or more of the
Voting Power of the Company; or

 

  (c) The occurrence of the date provided for in action by the Board or the
Committee, if any, to require election of the Committee as provided in
Section 7.5 of the Plan, following the making of a solicitation subject to Rule
14a-11 under the Exchange Act (or any successor Rule) relating to the election
or removal of 50% or more of the members of any class of the Board by any person
other than the Company; or

 

  (d)

The shareholders of the Company’s approval of a merger, consolidation, share
exchange, division or sale or other disposition of assets of the Company as a
result of which the shareholders of the Company immediately prior to such
transaction shall not hold, directly or indirectly, immediately

 

1



--------------------------------------------------------------------------------

 

following such transaction a majority of the Voting Power of (i) in the case of
a merger or consolidation, the surviving or resulting corporation, (ii) in the
case of a share exchange, the acquiring corporation or (iii) in the case of a
division or sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the transaction, holds more
than 10% of the consolidated assets of the Company immediately prior to the
transaction.

 

2.6. Committee. “Committee” means the Committee appointed by the Board to
administer the Plan pursuant to Article VII. The Committee shall consist of the
Vice President and Chief Financial Officer; Vice President and Corporate
Controller; Vice President—Human Resources; and Director of Compensation and
Benefits, and may change from time to time as designated by the Board.

 

2.7. Company. “Company” means Respironics, Inc., a Delaware corporation, and any
directly or indirectly affiliated subsidiary corporations, any other affiliate
designated by the Board, or any successor to the business thereof.

 

2.8. Compensation. “Compensation” means the base salary, commission, and bonus
or incentive compensation earned and payable to a Participant with respect to
employment services performed for the Company by the Participant and considered
to be “wages” for purposes of federal income tax withholding. For purposes of
this Plan only, Compensation shall be calculated before reduction for any
amounts deferred by the Participant pursuant to the Company’s tax qualified
plans which may be maintained under Section 401(k) or Section 125 of the
Internal Revenue Code of 1986, as amended, (the “Code”), or pursuant to this
Plan or any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any other forms of compensation other than as
provided in the first sentence of this Section is subject to Committee approval.

 

2.9. Deferral Commitment. “Deferral Commitment” means a commitment made by a
Participant to defer a portion of Compensation as set forth in Article III. The
Deferral Commitment shall apply to each payment of Compensation payable to a
Participant, and shall specify the Account or Accounts to which the Compensation
deferred shall be credited. Such designation shall be made in whole percentages
and shall be made in a form acceptable to the Committee. A Deferral Commitment
shall remain in effect for the Deferral Period until modified as provided under
Section 3.5, below.

 

2.10. Deferral Period. “Deferral Period” means the calendar year in which
deferrals are permitted; provided, however, that deferrals may not be made with
respect to compensation for services rendered prior to participation in the
Plan.

 

2.11. Determination Date. “Determination Date” means each calendar day.

 

2.12. Disability. “Disability” means a Participant is “disabled” as defined in
Section 409A(a)(2)(C) of the Code, as determined by a physician approved by the
Committee or its delegate.

 

2.13. Discretionary Contribution. “Discretionary Contribution” means the Company
contribution credited to a Participant’s Retirement Account under Section 4.4,
below.

 

2.14. Distribution Election. “Distribution Election” means the form prescribed
by the Committee and completed by the Participant, indicating the chosen form of
payment for benefits payable from each Account under this Plan, as elected by
the Participant.

 

2.15. Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

2.16. Interest. “Interest” means the hypothetical amount credited to a
Participant’s Account(s) on each Determination Date, which may include interest,
dividends, gains and losses and which shall be based on the Valuation Funds
chosen by the Participant in a manner consistent with Section 4.3, below. Such
credits to a Participant’s Account may be either positive or negative to reflect
the increase or decrease in value of the Account in accordance with the
provisions of this Plan.

 

2.17.

Participant. “Participant” means any employee who is eligible, pursuant to
Section 3.1, below, to participate in this Plan, and who has elected to defer
Compensation under this Plan in accordance with

 

2



--------------------------------------------------------------------------------

 

Article III, below or is credited with a Discretionary Contribution under this
Plan in accordance with Section 4.4, below. Such employee shall remain a
Participant in this Plan for the period of deferral and until such time as all
vested benefits payable under this Plan have been paid in accordance with the
provisions hereof.

 

2.18. Plan. “Plan” means this Respironics, Inc. 2005 Supplemental Executive
Retirement Plan as amended from time to time.

 

2.19. Separation from Service. “Separation from Service” means, for any
Participant, such Participant’s death, retirement, voluntary or involuntary
termination of employment, Disability or any other absences or termination that
cause such Participant to cease to be an employee of the Company. Retirement
means the termination of employment with the Company by the Participant after
attaining age fifty-five (55).

 

2.20. Subsidiary. “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing at least fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in the chain.

 

2.21. Tender Offer. “Tender Offer” means a tender offer or exchange offer to
acquire securities of a corporation (other than such an offer made by the
Company or a Subsidiary), whether or not such offer is approved or opposed by
the Board.

 

2.22. Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from (1) an illness or accident
affecting the Participant or his or her spouse or dependent; (2) loss of the
Participant’s property due to casualty; or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control.

 

2.23. Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed by the Committee.
These Valuation Funds are used solely to calculate the Interest that is credited
to each Participant’s Account(s) in accordance with Article IV, below, and does
not represent, nor should it be interpreted to convey, any beneficial interest
on the part of the Participant in any asset or other property of the Company.
The determination of the increase or decrease in the performance of each
Valuation Fund shall be made by the Committee in its reasonable discretion. The
Committee shall select the various Valuation Funds available to the Participants
with respect to this Plan and shall set forth a list of these Valuation Funds
attached hereto as Exhibit A, which may be amended from time to time in the
discretion of the Committee.

 

2.24. Voting Power. “Voting Power” of the Company means such number of the
Voting Shares of the Company as shall enable the holders thereof to cast such
percentage of all of the votes that could be cast in an annual election of
directors (without consideration of the rights of any other class of stock other
than the Company’s Common Stock to elect directors by a separate class vote).
“Voting Shares” means all securities of the Company entitling the holders
thereof to vote in an annual election of directors (without consideration of the
rights of any other class of stock other than the Company’s Common Stock to
elect directors by a separate class vote).

 

ARTICLE III—ELIGIBILITY AND PARTICIPATION

 

3.1. Eligibility and Participation.

 

  (a) Eligibility. Eligibility to participate in the Plan shall be limited to
those select key employees of the Company who are designated by management, from
time to time, and approved by the Committee, and who make up a group of
management or highly compensated employees consistent with maintaining this Plan
as an Unfunded Plan as provided in Section 10.1.

 

  (b)

Participation. An employee’s participation in the Plan shall be effective upon
notification to the employee by the Committee of eligibility to participate, and
completion and submission of a Deferral

 

3



--------------------------------------------------------------------------------

 

Commitment, an Allocation Form, and a Distribution Election to the Committee
prior to the beginning of the Deferral Period; provided further that any
Deferral Commitment with respect to incentive, commission or bonuses must be
made by the end of the calendar year preceding the year in which the relevant
performance period with respect to such amounts begins.

 

  (c) First-Year Participation. When an individual first becomes eligible to
participate in this Plan during a Deferral Period, a Deferral Commitment may be
submitted to the Committee within thirty (30) days after the Committee notifies
the individual of eligibility to participate; provided further that any Deferral
Commitment with respect to incentive, commission or bonuses must be made by the
end of the calendar year preceding the year in which the relevant performance
period with respect to such amounts begins. Such Deferral Commitment will be
effective only with regard to Compensation earned following submission of the
Deferral Commitment to the Committee.

 

3.2. Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment in the form permitted by the Committee. The Deferral Commitment shall
specify the following:

 

  (a) Deferral Amounts; Accounts. Subject to the last sentence of this
Section 3.2, a Deferral Commitment shall be effective with respect to each
payment of Compensation earned and payable by the Company to a Participant
during the Deferral Period, and shall designate the portion of each deferral
that shall be allocated among the various Accounts, except that no deferral
shall be made to an Account at the same time that a distribution is to be made
from that Account. The Participant shall set forth the amount to be deferred as
a full percentage of Compensation (the Participant may designate a different
percentage of each item that is to be deferred under this Plan). The percentage
specified shall apply equally to each periodic payment of Compensation during
the Deferral Period, subject to the last sentence of this Section 3.2.

 

  (b) Allocation to Valuation Funds. The Participant shall specify in a separate
form (known as the “Allocation Form”) filed with the Committee, the
Participant’s initial allocation of the amounts deferred into each Account among
the various available Valuation Funds.

 

  (c) Maximum Deferral. The maximum amount of each payment of base salary that
may be deferred shall be seventy-five percent (75%), and the maximum amount of
each payment of commission, bonus or incentive compensation that may be deferred
shall be one hundred percent (100%).

 

  (d) Minimum Deferral. The minimum amount of each payment of base salary that
may be deferred shall be one percent (1%), and the minimum amount of each
payment of commission, bonus or incentive compensation that may be deferred
shall be one percent (1%).

 

Notwithstanding anything to the contrary, no Deferral Commitment shall be
effective for a Participant (1) who has made a hardship withdrawal from the
Company’s tax qualified plan maintained under section 401(k) of the Code (a) for
a period of 6 months from the date of such hardship withdrawal, if the hardship
withdrawal has been made in reliance on Treasury Regulation
§ 1.401(k)-1(d)(2)(iii)(B) and the deferred compensation would constitute an
employee elective contribution or employee contribution under an employer plan
within the meaning of Treasury Regulation § 1.401(k)-1(d)(2)(iii)(B)(3) or any
successor regulation or (b) for such other period as required for suspension of
deferred compensation pursuant to the provisions of such tax qualified plan and
(2) until such Participant has contributed the maximum amount permitted by law
to the Company’s tax qualified plan maintained under section 401(k) of the Code
for such Deferral Period, unless the Participant is not a participant in such
tax qualified plan.

 

3.3. Period of Commitment. Once a Participant has made a Deferral Commitment,
that Commitment shall remain in effect for each Deferral Period unless the
Deferral Commitment is revoked or amended in writing prior to the beginning of
such succeeding Deferral Period, if succeeding Deferral Periods are permitted by
the Committee.

 

3.4. Commitment Limited by Termination or Disability. If a Participant suffers a
Disability or terminates employment with the Company for any reason prior to the
end of the Deferral Period, the Deferral Period shall end as of the date of
Disability or termination.

 

4



--------------------------------------------------------------------------------

3.5. Modification of Deferral Commitment. Except as provided in Section 3.3 or
3.4 above, or Section 5.4 below, and subject to the limitations of the Deferral
Commitment as provided in the last sentence of Section 3.2, a Deferral
Commitment shall be irrevocable by the Participant during a Deferral Period.

 

3.6. Change in Employment Status. If the Committee determines that a
Participant’s employment performance is no longer at a level that warrants
reward through participation in this Plan, but does not terminate the
Participant’s employment with Company, the Participant’s existing Deferral
Commitment shall terminate at the end of the Deferral Period, and no new
Deferral Commitment may be made by such Participant and no Discretionary
Contribution will be made for such Participant after notice of such
determination is given by the Committee, unless the Participant later satisfies
the requirements of Section 3.1, above. If the Committee, in its sole
discretion, determines that the Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as determined in
accordance with the Employee Retirement Income Security Act of 1974, as amended,
the Committee may, in its sole discretion terminate any Deferral Commitment and
Discretionary Contributions for that year.

 

3.7. Defaults in Event of Incomplete or Inaccurate Deferral Commitments. In the
event that a Participant submits a Deferral Commitment to the Committee that
contains information which, in the sole discretion of the Committee, is
incomplete or inaccurate, the Committee shall be authorized to assume the
following, and such assumptions shall be communicated to the Participant:

 

  (a) If no Account is listed—assume Retirement Account was selected;

 

  (b) If Accounts listed equal less than 100%—assume balance is deferred into
Retirement Account;

 

  (c) If Accounts listed equal more than 100%—assume proportionate reduction to
each Account selected;

 

  (d) If no Valuation Fund is selected—assume a Money Market type Fund was
selected;

 

  (e) If Valuation Fund(s) selected equal less than 100%—assume that a Money
Market type Fund was selected for balance;

 

  (f) If Valuation Fund(s) selected equal more than 100%—assume proportionate
reduction to each Valuation Fund selected;

 

  (g) If no Distribution Election is chosen—assume lump sum for In-Service
Account and three (3) annual installments for Retirement Account was selected;

 

  (h) If no time of payment is chosen for In-Service Account—assume the earliest
possible date available under the provisions of Section 5.2 below was selected;
and

 

  (i) If no Beneficiary is designated, Participant’s Beneficiary will be his or
her estate.

 

3.8. Modification of Distribution Election. Except as set forth in this
Section 3.8, a Distribution Election shall be irrevocable. Any modifications to
a Distribution Election for the Deferral Period:

 

  (a) Shall not become effective for twelve (12) months following the date of
the modification;

 

  (b) Shall be made at least twelve (12) prior to the initial distribution date
of the Participant’s Account for the Deferral Period;

 

  (c) Shall delay such distribution date for a minimum of five (5) years from
the date the payment would otherwise have been made; and

 

  (d) Shall not reduce the number of payments that otherwise would be made to
the Participant.

 

ARTICLE IV—DEFERRED ACCOUNT

 

4.1.

Accounts. The Compensation deferred by a Participant under the Plan, any
Discretionary Contributions and Interest shall be credited to the Participant’s
Account(s). Separate accounts may be maintained on the

 

5



--------------------------------------------------------------------------------

 

books of the Company to reflect the different Accounts chosen by the
Participant, and the Participant shall designate the portion of each deferral of
compensation that will be credited to each Account as set forth in
Section 3.2(a), above. These Accounts shall be used solely to calculate the
amount payable to each Participant under this Plan and shall not constitute a
separate fund of assets.

 

4.2. Timing of Credits; Withholding. A Participant’s deferred Compensation shall
be credited to each Account designated by the Participant as soon as
administratively practicable following the day on which the compensation
deferred would have otherwise been payable to the Participant. Any Discretionary
Contributions shall be credited to the appropriate Account(s) as provided in
Section 4.4. Any withholding of taxes or other amounts with respect to deferred
Compensation that is required by local, state or federal law shall be withheld
from the Participant’s corresponding non-deferred portion of the Compensation.

 

4.3. Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for each Account for
the sole purpose of determining the amount of Interest to be credited or debited
to such Account. Such election shall designate the portion of each deferral of
Compensation made into each Account that shall be deemed to be allocated among
the available Valuation Fund(s), and such election shall apply to each
succeeding deferral of Compensation until such time as the Participant shall
file a new election with the Committee. Upon notice to the Committee, the
Participant may also reallocate the balance in each Valuation Fund among the
other available Valuation Funds as of the next succeeding Determination Date,
but in no event shall such re-allocation occur more frequently than daily. The
election of deemed investments among the options provided shall be the sole
responsibility of each Participant. The Company and Committee members are not
authorized to make any recommendation to any Participant with respect to such
election. Each Participant assumes all risk connected with any adjustment to the
value of his or her Account. Neither the Committee nor the Company in any way
guarantees against loss or depreciation.

 

4.4. Discretionary Contributions. Company may, but shall not be obligated to,
make Discretionary Contributions to a Participant’s Account. Discretionary
Contributions shall be credited at such times and in such amounts as recommended
by the Committee and approved by the Compensation Committee of the Board, or the
Board in its sole discretion. A Participant must be employed by the Company on
the date that any Discretionary Contributions are credited to the Participant’s
Account. When an individual first becomes eligible to participate in this Plan
during a Deferral Period, any Discretionary Contribution awarded to such
Participant shall be prorated based upon the number of months that he or she was
a Participant during such Deferral Period. Unless the Committee specifies
otherwise, such Discretionary Contribution shall be allocated to the Retirement
Account.

 

4.5. Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

 

  (a) New Deferrals. Each Account shall be increased by any deferred
Compensation credited since such prior Determination Date in the proportion
chosen by the Participant, except that no amount of new deferrals shall be
credited to an Account at the same time that a distribution is to be made from
that Account.

 

  (b) Company Contributions. Each Account shall be increased by any
Discretionary Contributions credited since such prior Determination Date as set
forth above in sections 4.1 and 4.4 or as otherwise directed by the Committee.

 

  (c) Distributions. Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. Distributions
shall be deemed to have been made proportionally from each of the Valuation
Funds maintained within such Account based on the proportion that such Valuation
Fund bears to the sum of all Valuation Funds maintained within such Account for
that Participant as of the Determination Date immediately preceding the date of
payment.

 

6



--------------------------------------------------------------------------------

  (d) Interest. Each Account shall be increased or decreased by the Interest
credited to such Account since such Determination Date as though the balance of
that Account as of the prior Determination Date had been invested in the
applicable Valuation Funds chosen by the Participant.

 

4.6. Vesting of Accounts. Each Participant shall be vested in the amounts
credited to such Participant’s Account and Interest thereon as follows:

 

  (a) Amounts Deferred. A Participant shall be one hundred percent (100%) vested
at all times in the amount of Compensation elected to be deferred under this
Plan and Interest thereon.

 

  (b) Discretionary Contributions. Participants shall become one hundred percent
(100%) vested in any Discretionary Contributions and Interest thereon upon the
Participant’s having attained five (5) Years of participation in this Plan. In
the event of a Change in Control, all Participants shall immediately become one
hundred percent (100%) vested in any Discretionary Contributions and Interest
thereon.

 

4.7. Loans. No loans to Participants of amounts credited to a Participant’s
Account shall be permitted.

 

4.8. Statement of Accounts. The Committee shall provide to each Participant a
statement showing the balances in the Participant’s Account on a quarterly
basis.

 

ARTICLE V—PLAN BENEFITS

 

5.1. Retirement Account. The vested portion of a Participant’s Retirement
Account shall be distributed to the Participant following the Participant’s
Separation from Service with the Company. Distribution of the vested portion of
a Participant’s Retirement Account shall be made in a lump sum, except that if
the payment under this provision is a result of the Participant’s retirement,
then the benefit may be paid in annual installments as indicated on the
Participant’s Distribution Election. The first payment to the Participant, or
Beneficiary in the event of the Participant’s death, shall be made as soon as
administratively practicable following the Separation from Service.
Notwithstanding the foregoing, distributions to “key employees” as defined in
Section 416(i) of the Code may not be made earlier than six (6) months after the
date of Separation from Service.

 

5.2. In-Service Account. The vested portion of a Participant’s In-Service
Account with respect to a particular Deferral Period shall be distributed to the
Participant upon the Participant’s attainment of a specified age between ages 30
through 65, as elected by the Participant in the Deferral Commitment for the
Deferral Period which designated a portion of the Compensation deferred be
allocated to the In-Service Account, but in no event shall the date selected be
earlier than the first day of the sixth calendar year following the initial
filing of the Deferral Commitment with respect to that In-Service Account. The
first payment to the Participant, or Beneficiary in the event of the
Participant’s death, shall be made as soon as administratively practicable
following the day on which the Participant attains the designated age.
Distribution of the vested portion of the Participant’s In-Service Account shall
be made in a lump sum or annual installments as indicated on the Participant’s
Distribution Election; provided, however, if the Participant terminates
employment with the Company prior to the year so chosen by the Participant and
the Participant’s Distribution Election with respect to his or her Retirement
Account would require earlier distribution, the vested portion of the In-Service
Account shall be added to the Retirement Account as of the date of termination
of service and shall be paid in accordance with the provisions of Section 5.1,
above.

 

5.3. Death Benefit. Upon the death of a Participant prior to the commencement of
benefits under this Plan from any particular Account, the Company shall pay to
the Participant’s Beneficiary an amount equal to the vested Account balance in
that Account in the form of a lump sum payment as soon as administratively
practicable following the Participant’s death. In the event of the death of the
Participant after the commencement of benefits under this Plan from any Account,
the benefits from that Account(s) shall be paid to the Participant’s designated
Beneficiary from that Account at the same time and in the same manner as if the
Participant had survived.

 

7



--------------------------------------------------------------------------------

5.4. Hardship Distributions. Notwithstanding the terms of any Deferral
Commitment made by a Participant hereunder, the Committee may, in its sole
discretion, permit the withdrawal of all or a portion of the vested amounts
credited to a Participant’s Account, upon the request of the Participant or the
Participant’s representative, or following the death of a Participant upon the
request of a Participant’s Beneficiary or such Beneficiary’s representative, if
the Committee determines that the Participant or Beneficiary, as the case may
be, is confronted with an Unforeseeable Emergency. The Participant or
Beneficiary shall provide to the Committee such evidence as the Committee may
require to demonstrate that such emergency exists and financial hardship would
occur if the withdrawal were not permitted including, whether and the extent to
which the hardship is or may be relieved through reimbursement or compensation
by insurance or otherwise or liquidation of the Participant’s assets, and other
evidence as may be required under Section 409A of the Code. Any withdrawal under
this Section shall be limited to the amount necessary to meet the emergency.
Payment shall be made, as soon as practicable after the Committee approves the
payment and determines the amount of the payment, in a single lump sum from the
portion of the Account for Deferral Periods with the longest number of
installment payments being first (from deferred compensation first and then from
Discretionary Contributions for the same Deferral Period), and then from the
portion of the Account representing Deferral Periods with the latest payment
commencement dates first (from deferred compensation first and then from
Discretionary Contributions for the same Deferral Period), in each case in
accordance with Section 4.5(c).

 

5.5. Form of Payment. Unless otherwise specified in Section 5.1, 5.2, 5.3, or
5.4, the benefits payable from any Account under this Plan shall be paid in the
form of benefit as provided below, and specified by the Participant in the
Distribution Election, which Distribution Election shall be filed by the
Participant when the Participant files his or her Deferral Commitment with
respect to a Deferral Period. The Distribution Election filed for a Deferral
Period shall govern deferrals made together with Interest thereon and is
irrevocable. The permitted forms of benefit payments are:

 

  (a) A lump sum amount which is equal to the vested Account balance; and

 

  (b) Annual installments for a period of up to ten (10) years (or in the event
of payment of the In-Service Account, a maximum of five (5) years) where the
annual payment shall be equal to the balance of the Account immediately prior to
the payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payments initially chosen
and is reduced by one (1) in each succeeding year. Interest on the unpaid
balance shall be based on the most recent allocation among the available
Valuation Funds chosen by the Participant, made in accordance with Section 4.3,
above.

 

5.6. Small Account. If the total of a Participant’s vested, unpaid Account
balance as of the time the payments are to commence from the Participant’s
Account is less than $10,000, the remaining unpaid, vested Account shall be paid
in a lump sum, notwithstanding any election by the Participant to the contrary.

 

5.7. Withholding; Payroll Taxes. The Company shall withhold from any payment
made pursuant to this Plan any taxes required to be withheld from such payments
under local, state or federal law. A Beneficiary, however, may elect not to have
withholding of federal income tax pursuant to Section 3405(a)(2) of the Code, or
any successor provision thereto.

 

5.8. Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company from all liability with
respect to such benefit.

 

5.9. Effect of Payment. The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.

 

8



--------------------------------------------------------------------------------

5.10. Limitation on Distributions. In the case of a change in ownership or
effective control of the Company, as defined in Section 409A of the Code or the
regulations thereunder, notwithstanding anything to the contrary herein, no
distributions may be made earlier than the date permitted under Section 409A of
the Code and the regulations thereunder to any Participant who is subject to
such requirements.

 

ARTICLE VI—BENEFICIARY DESIGNATION

 

6.1. Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more Beneficiaries (both primary as well as
secondary) to whom benefits under this Plan and/or prior plans shall be paid in
the event of Participant’s death prior to complete distribution of the
Participant’s vested Account balance. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant’s lifetime.

 

6.2. Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.

 

6.3. No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant predeceases the Participant or
dies before complete distribution of the Participant’s benefits, the
Participant’s benefits under this Plan shall be payable to the Participant’s
estate.

 

6.4. Effect of Payment. Payment to the Beneficiary or the Participant’s estate
shall completely discharge the Company’s obligations under this Plan.

 

ARTICLE VII—ADMINISTRATION

 

7.1. Committee; Duties. This Plan shall be administered by the Committee, which
shall consist of not less than three (3) persons appointed by the Board, except
in the event of a Change in Control as provided in Section 7.5 below. The
Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration. A majority vote of the Committee members shall
control any decision. Members of the Committee may be Participants under this
Plan.

 

7.2. Agents. The Committee may, from time to time, employ agents, including
employees of the Company, and delegate to them such administrative or other
duties as are required under the Plan and as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

 

7.3. Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

 

7.4. Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of such
member’s gross negligence or willful misconduct.

 

7.5. Election of Committee After Change in Control. After a Change in Control,
vacancies on the Committee shall be filled by majority vote of the remaining
Committee members and Committee members may be removed only by such a vote. If
no Committee members remain, a new Committee shall be elected by majority vote
of the Participants in the Plan immediately preceding such Change in Control. No
amendment shall be made to Article VII or other Plan provisions regarding
Committee authority with respect to the Plan without prior approval by the
Committee.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII—CLAIMS PROCEDURE

 

8.1. Claims and Appeals Procedure. Any person or entity claiming a benefit,
requesting an interpretation or ruling under the Plan (hereinafter referred to
as “Claimant”), or requesting information under the Plan shall present the
request in writing to the Committee, which shall respond in writing as soon as
practicable. The Committee shall establish a claims procedure that is in
accordance with Company policies and that is intended to afford a reasonable
opportunity to any Claimant for a full and fair review of any adverse decision
of the Committee with respect to a Claimant’s claim or request.

 

ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

 

9.1. Amendment. The Company, acting through the Board or the Board’s authorized
delegate, may at any time amend the Plan in whole or in part by written
instrument, notice of which is given to all Participants and to any Beneficiary
receiving installment payments, provided, however, that no amendment shall
reduce the amount accrued in any Account as of the date such notice of the
amendment is given.

 

9.2. Termination of the Plan. The Company, acting through the Board or the
Board’s authorized delegate, may at any time suspend or terminate the Plan as
follows:

 

  (a) Suspension. The Board may suspend the Plan by instructing the Committee
not to accept any additional Deferral Commitments. If such a suspension occurs,
the Plan shall continue to operate and be effective with regard to Deferral
Commitments entered into prior to the effective date of such suspension.

 

  (b) Termination. The Board may terminate the Plan in whole or in part by
instructing the Committee not to accept any additional Deferral Commitments, and
by terminating all ongoing Deferral Commitments. In the event of complete
termination, the Plan shall cease to operate except with respect to the
administration of prior deferred amounts.

 

ARTICLE X—MISCELLANEOUS

 

10.1. Unfunded Plan. The Plan constitutes a mere promise by the Company to make
benefit payments in the future. The Company’s obligations under the Plan shall
be unfunded and unsecured promises to pay. The Company shall not be obligated
under any circumstance to fund its financial obligations under this Plan. It
may, in its discretion, set aside funds in a trust or other vehicle, subject to
the claims of its creditors, in order to assist it in meeting its obligations
under the Plan, if such arrangement will not cause the Plan to be considered a
funded deferred compensation plan under ERISA, or the Code and provided,
further, that any trust created by the Company and any assets held by such trust
to assist the Company in meeting its obligations under the Plan will conform to
the terms of any model rabbi trust, as then promulgated by the Internal Revenue
Service. This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301, and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and therefore is
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly,
the Board may terminate the Plan in whole or in part and take appropriate
measures if it is determined by the United States Department of Labor, a court
of competent jurisdiction, or an opinion of counsel that the Plan constitutes an
employee pension benefit plan within the meaning of Section 3(2) of ERISA (as
currently in effect or hereafter amended) which is not so exempt.
Notwithstanding anything to the contrary herein, there shall be no acceleration
of the time or schedule of any payments under the Plan, except as may be
provided in regulations under Section 409A of the Code.

 

10.2. Company Obligation. The obligation to make benefit payments to any
Participant under the Plan shall be an obligation solely of the Company with
respect to the deferred Compensation receivable from, and contributions by, the
Company and shall not be an obligation of another company.

 

10



--------------------------------------------------------------------------------

10.3. Unsecured General Creditor. Neither the Company nor this Plan gives the
Participant any beneficial ownership interest in any assets of the Company. To
the extent that any Participant or Beneficiary or other person acquires a right
to receive payments under the Plan, such right shall be no greater than the
right, and each Participant and Beneficiary shall at all times have the status,
of a general unsecured creditor of the Company.

 

10.4. Nonalienation/Nonassignability. Except as may be required by law, neither
the Participant nor any Beneficiary shall have the right to, directly or
indirectly, alienate, assign, transfer, pledge, anticipate or encumber (except
by reason of death) any amount that is or may be payable hereunder, including in
respect of any liability of a Participant or Beneficiary for alimony or other
payments for the support of a spouse, former spouse, child or other dependent,
prior to actually being received by the Participant or Beneficiary hereunder,
nor shall the Participant’s or Beneficiary’s rights to benefit payments under
the Plan be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant or Beneficiary or to the debts, contracts, liabilities, engagements,
or torts of any Participant or Beneficiary, or transfer by operation of law in
the event of bankruptcy or insolvency of the Participant or any Beneficiary, or
any legal process.

 

10.5. Not a Contract of Employment. This Plan shall not constitute a contract of
employment between Company and the Participant. Nothing in this Plan shall give
a Participant the right to be retained in the service of Company or to interfere
with the right of the Company to discipline or discharge a Participant at any
time.

 

10.6. Protective Provisions. A Participant will cooperate with Company by
furnishing any and all information requested by Company, in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Company may deem necessary and taking such other action as may be requested by
Company.

 

10.7. Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania, without
regard to conflicts of laws principles, except as preempted by federal law.

 

10.8. Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

 

10.9. Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail or recognized overnight delivery service. Such notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the third
business day following the date shown on the postmark on the receipt for
registration or certification. Mailed notice to the Committee shall be directed
to the Company’s address at 1010 Murry Ridge Lane, Murrysville, Pennsylvania,
Attention: Vice President, Human Resources. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in
Company’s records.

 

10.10. Successors. The provisions of this Plan shall bind and inure to the
benefit of Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of Company, and successors of any such corporation or
other business entity.

 

11